IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,400-01


                            EX PARTE PAUL MALONE, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. W12-13564H(A)
       IN THE CRIMINAL DISTRICT COURT NO. 1 OF DALLAS COUNTY, TEXAS


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated assault and sentenced to imprisonment for forty-five years’ imprisonment. The Fifth

Court of Appeals affirmed the conviction. Malone v. State, No. 05-12-01415-CR (Tex. App.—Dallas

June 16, 2014)(not designated for publication).

       On July 16, 2015, an order designating issues was signed by the trial court, but no findings

have been forwarded to this Court. We remand this application to the Criminal District Court No.

1 of Dallas County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: January 27, 2016
Do not publish